326 F.2d 971
M. T. CRAIG, Appellant,v.TEXACO, INC., Appellee.
No. 9167.
United States Court of Appeals Fourth Circuit.
Argued January 9, 1964.
Decided January 22, 1964.

Appeal from the United States District Court for the Eastern District of North Carolina, at Wilmington; John D. Larkins, Jr., District Judge.
George Rountree, Jr., Wilmington, N. C. (Rountree & Clark, Wilmington, N. C., on brief), for appellant.
Lonnie B. Williams and Alan A. Marshall, Wilmington, N. C. (Poisson, Marshall, Barnhill & Williams, Wilmington, N. C., on brief), for appellee.
Before SOBELOFF, Chief Judge, and BOREMAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
This is an action involving defendant's termination of a contract and lease which, it is claimed, were procured through fraud and misrepresentation on the part of the defendant. Upon the record before it, the District Court found that there was no genuine issue as to any material fact and granted defendant's motion for summary judgment. We find no error. D.C., 218 F. Supp. 789.


2
Affirmed.